HAWKINS, Judge.
Conviction is for murder without malice; punishment being three years in the penitentiary..
The prosecution originated in Kinney county, but the trial was in Val Verde county on a change of venue.
Exception was reserved to the court’s refusal to give a peremptory instruction to acquit ; likewise we find in the record many objections to the court’s charge. No statement of facts is found in the record. Manifestly, in the absence of the facts, the complaints adverted to cannot be appraised.
No error is apparent from the record.
The judgment is affirmed.